          Case 4:18-cr-00068-DCN Document 45 Filed 09/17/20 Page 1 of 15




                              UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF IDAHO

    TYRA DANYAL CASTILLO,
                                                            Case No. 4:19-cv-00449-DCN
           Petitioner,
                                                            MEMORANDUM DECISION AND
           v.                                               ORDER

    UNITED STATES OF AMERICA,

           Respondent.


                                      I.       INTRODUCTION

        Pending before the Court is Petitioner Tyra Danyal Castillo’s Motion to Vacate, Set

Aside or Correct Sentence pursuant to 28 U.S.C. § 2255 (Dkt. 1)1, United States v. Castillo,

4:18-cr-00068-DCN, (Dkt. 44), and Castillo’s Motion to Admit Evidence (Dkt. 8). For the

reasons explained below, the Court will GRANT Castillo’s Motion to Vacate and Deny

Castillo’s Motion to Admit Evidence as MOOT.

                                        II.     BACKGROUND

        A. Procedural Background

        In November 2018, Castillo pled guilty to one count of Possession with Intent to

Distribute Methamphetamine. The Court sentenced Castillo to 137 months imprisonment,

followed by 3 years supervised release. Castillo subsequently filed a Motion to Vacate, Set

Aside or Correct Sentence pursuant to 28 U.S.C. § 2255, alleging she asked her criminal


1
 Unless otherwise referenced, all docket citations are to the instant civil case, Castillo v. United States,
4:19-cv-00449-DCN.


MEMORANDUM DECISION AND ORDER - 1
          Case 4:18-cr-00068-DCN Document 45 Filed 09/17/20 Page 2 of 15




defense attorney to appeal her sentence, but that he failed to do so. The Court ordered an

evidentiary hearing which, after a lengthy continuance due to the COVID-19 pandemic,

was held on July 8, 2020.2 Dkt. 7; Dkt. 9; Dkt. 11.

        B. Testimony during Evidentiary Hearing3

        Castillo testified that immediately after her sentencing, she was quite upset and

lamented to her attorney, Manual Murdoch, “what would we file an appeal on?” Murdoch

didn’t answer her question, but Castillo later clarified that it was more of a rhetorical

question because, at the time, she was shaken and just thinking out loud, rather than asking

Murdoch to file an appeal. Castillo confirmed that she did not ask Murdoch to file an appeal

the day of her sentencing. However, two days later, Castillo alleges she left a message

asking Murdoch to call her back. When Murdoch did not return her call, Castillo left

another message asking Murdoch to call her back because she would like to file an appeal.

Murdoch did not return her second call, so Castillo spoke with her friend, Shandy Crossley,

and asked Crossley to get in touch with Murdoch to ask him to file an appeal.

        Crossley testified that she left a message for Murdoch and asked him to please reach



2
  The evidentiary hearing was initially scheduled to occur on March 16, 2020. Dkt. 7. Three days before
the hearing, Castillo’s counsel filed a Motion to Admit Evidence, seeking to either admit a letter from
Castillo’s friend, Shandy Crossley, into evidence, or to allow Crossley to testify via video conference during
the hearing. Dkt. 8. The Court vacated the March 16, 2020 hearing due to attorney illness and because it
needed more information about Crossley. Dkt. 9. One day later, due to the COVID-19 pandemic, the Court
issued General Order 360 closing all of Idaho’s federal courthouses to the public and postponing all civil
hearings until further notice. The hearing was ultimately rescheduled for July 8, 2020, and the Court
permitted Crossley to testify via video during the hearing. Castillo’s Motion to Admit Evidence is
accordingly MOOT and therefore DENIED.
3
  The official transcript from the evidentiary hearing has not been ordered by the parties, but the Court has
relied upon contemporaneous notes it took during the hearing and the unofficial hearing transcript to verify
the testimony detailed below.


MEMORANDUM DECISION AND ORDER - 2
           Case 4:18-cr-00068-DCN Document 45 Filed 09/17/20 Page 3 of 15




out to Castillo. When Castillo advised Crossley that she had still not heard from Murdoch,

Crossley called Murdoch again and he answered his phone. Crossley attested she told

Murdoch that Castillo wanted to file an appeal. However, Murdoch advised Crossley that

he could not file an appeal because Castillo had signed a plea agreement waiving her appeal

rights.

          When Crossley told Castillo what Murdoch had said, Castillo testified that she left

Murdoch a third message, again asking him to file an appeal. Castillo attested that she left

her third message within seven days of her sentencing. In her third message, Castillo again

stated she wanted to file an appeal, and briefly summarized the grounds on which she

believed she could appeal. Although Castillo asked him to for a third time to call her back,

Castillo testified that Murdoch failed to return her call. Castillo testified that all of her calls

to Murdoch were through the Telmate system in the Madison County Jail, where she was

housed at the time. Murdoch never filed an appeal. See generally Docket 4:18-cr-00068-

DCN-1.

          Crossley also testified during the evidentiary hearing. Crossley attested that she left

Murdoch a message within days of Castillo’s sentencing, asking him to please reach out to

Castillo. When Castillo advised Crossley that she still had not heard from Murdoch,

Crossley testified that she called Murdoch again and spoke to him. Through her testimony,

Crossley verified that she told Murdoch that Castillo wanted to file an appeal, but Murdoch

responded that Castillo was not eligible for an appeal because she took a plea deal. Crossley

testified that she believed she spoke with Murdoch within three days of Castillo’s

sentencing. When Crossley told Castillo what Murdoch had said, Crossley testified that


MEMORANDUM DECISION AND ORDER - 3
          Case 4:18-cr-00068-DCN Document 45 Filed 09/17/20 Page 4 of 15




Castillo told Crossley she would continue to try to get ahold of Murdoch about filing an

appeal.

       Murdoch testified that he had no recollection of Castillo ever asking him to file an

appeal. However, Murdoch stated that it is his practice to always file an appeal if a client

asks him to, even in cases where, as here, his clients have filed a Rule 11 plea agreement

waiving their appeal rights. Murdoch testified that he would have filed an appeal if Castillo

asked him to, but that he had no memory of her doing so. Murdoch also testified that he

would have called Castillo to talk about an appeal if she had left a message asking him to,

but that he could not recall her leaving him any messages. Even if he was unable to reach

her to talk about an appeal, Murdoch confirmed that he would have filed a notice of appeal

if Castillo left a message asking him to do so. Yet, although he stated it was his practice to

always file a notice of appeal if a client asked him to, even if he believed the appeal was

barred by the client’s plea agreement, Murdoch could not recall ever having filed a notice

of appeal in a case where his client had waived his/her appeal rights.

       Murdoch also testified that he did not recognize the name “Shandy Crossley,” and

had no memory of ever speaking to Crossley, let alone of talking to Crossley specifically

about Castillo’s desire to file an appeal. However, Murdoch clarified that if a friend or

family member called him on his client’s behalf and asked him to file an appeal, he would

not file an appeal without first talking to his client because an appeal could potentially have

serious ramifications, such as constituting a breach of the client’s plea agreement.

       Following Murdoch’s testimony, the Government asked the Court to continue the

evidentiary hearing to allow limited additional discovery. Specifically, the Government


MEMORANDUM DECISION AND ORDER - 4
        Case 4:18-cr-00068-DCN Document 45 Filed 09/17/20 Page 5 of 15




requested a brief continuance so it could obtain the Telmate records from the Madison

County Jail in order to determine whether Castillo had called Murdoch’s office. The

Government stated it would concede that Castillo had asked Murdoch to file an appeal if it

located Telmate records showing Castillo had called Murdoch’s office in the days

following her sentencing.

      Castillo’s counsel objected to the request, arguing the Government could have

obtained any Telmate records long before the hearing since Castillo alleged in her § 2255

motion that she contacted her attorney a few days after sentencing to ask him to file an

appeal on her behalf. See Dkt. 1. The Court advised Castillo’s counsel that it would grant

Castillo’s § 2255 motion unless there was a tape recording of Castillo’s messages to

Murdoch showing that she did not mention an appeal. Castillo’s counsel withdrew his

objection and the Court gave the Government two days to obtain the Telmate records and

report back.

      Two days later, the Government informally advised the Court that the Madison

County Jail does not make audio recordings of attorney client phone calls. However,

Lieutenant Willmore of the Madison County Sheriff’s Department ran a report for all

Telmate calls between Castillo and Murdoch between July 2018 and April 2019. That log

showed there were no phone calls in the Telmate system from Castillo to Murdoch’s office

phone number on or between the date of Castillo’s sentencing and the thirty days following

her sentencing.

                             III.   FINDINGS OF FACT

      Based on the evidence presented at the hearing, the Court enters the following


MEMORANDUM DECISION AND ORDER - 5
        Case 4:18-cr-00068-DCN Document 45 Filed 09/17/20 Page 6 of 15




findings of fact:

       Immediately after her sentencing, Castillo expressed at least a potential interest in

appealing by rhetorically asking Murdoch “what would we appeal on?” During the two

weeks following her February 25, 2019 sentencing, Castillo attempted to contact Murdoch

on several occasions. On at least two occasions, Castillo left Murdoch messages stating she

would like him to file an appeal. Crossley confirmed that Castillo had told her she had left

messages for Murdoch. Crossley also left a message asking Murdoch to reach out to

Castillo and later spoke to Murdoch herself and advised him of Castillo’s desire to appeal.

While Murdoch credibly testified that he did not recall receiving any messages from

Castillo or Crossley, or speaking to Crossley, he could not conclusively confirm that

Castillo and Crossley did not leave him messages, or that he had not spoken with Crossley.

Further, while Murdoch testified that it is his practice to always file a notice of appeal when

a client asks him to, he could not recall whether or not he had ever filed a notice of appeal

in a case where, as here, his client had signed an appeal waiver.

       With respect to the Madison County Jail call log, the Court finds the Government

could have sought such discovery long before the evidentiary hearing. Castillo filed her §

2255 motion on November 19, 2019. The Court initially set an evidentiary hearing for

March 16, 2020. Dkt. 7. The hearing was continued due to attorney illness, and, given the

COVID-19 pandemic, could not occur until nearly four months later, on July 8, 2020. The

Government thus had approximately eight months before the evidentiary hearing to secure

the Madison County Jail phone records but did not do so. As a result, Castillo did not have




MEMORANDUM DECISION AND ORDER - 6
        Case 4:18-cr-00068-DCN Document 45 Filed 09/17/20 Page 7 of 15




the opportunity to offer testimony regarding the specific phone number she dialed, and her

counsel could not cross-examine Lt. Willmore regarding the details of the phone log.

       Further, even if the Government had timely presented the phone log, the Court finds

it is not dispositive of whether Castillo advised her attorney to file an appeal. Castillo could

have called Murdoch on a different number than the one Lt. Willmore searched for. The

phone log only shows that Castillo did not call a particular number for Murdoch during the

requisite time frame.

       The issue remaining before the Court is a narrow one: was Murdoch ineffective if Castillo

asked him to file an appeal—both by voicemail and through Crossley—but Murdoch did

not receive the messages?

                               IV.     LEGAL STANDARD

       1. 28 U.S.C. § 2255

       Title 28 U.S.C. § 2255 provides four grounds under which a federal court may grant

relief to a federal prisoner who challenges the imposition or length of his or her

incarceration: (1) “that the sentence was imposed in violation of the Constitution or laws

of the United States;” (2) “that the court was without jurisdiction to impose such sentence”;

(3) “that the sentence was in excess of the maximum authorized by law”; and (4) that the

sentence is otherwise “subject to collateral attack.” 28 U.S.C. § 2255(a).

       Rule 4(b) of the Rules Governing § 2255 Proceedings provides that a federal district

court judge must dismiss a § 2255 motion “[i]f it plainly appears from the motion, any

attached exhibits, and the record of prior proceedings that the moving party is not entitled

to relief.” “Under this standard, a district court may summarily dismiss a § 2255 motion


MEMORANDUM DECISION AND ORDER - 7
        Case 4:18-cr-00068-DCN Document 45 Filed 09/17/20 Page 8 of 15




only if the allegations in the motion, when viewed against the record, do not give rise to a

claim for relief or are ‘palpably incredible or patently frivolous.’” United States v. Withers,

638 F.3d 1055, 1062–63 (9th Cir. 2011) (citation omitted).

       If the Court does not dismiss pursuant to Rule 4(b), the Court shall order the

Government “to file an answer, motion, or other response within a fixed time, or to take

other action the judge may order.” Rule 4(b) of the Rules Governing § 2255 Proceedings.

The Court may dismiss a § 2255 motion at other stages of the proceeding such as pursuant

to a motion by respondent, after consideration of the answer and motion, or after

consideration of the pleadings and an expanded record. See Advisory Committee Notes

following Rule 8 of the Rules Governing Section 2254 Proceedings, incorporated by

reference into the Advisory Committee Notes following Rule 8 of the Rules Governing

Section 2255 Proceedings.

       If the Court does not dismiss the proceeding, the Court then determines whether an

evidentiary hearing is required. The Court need not hold an evidentiary hearing if the issues

can be conclusively decided on the basis of the evidence in the record. See Frazier v. United

States, 18 F.3d 778, 781 (9th Cir. 1994). In determining whether a § 2255 motion requires

a hearing, “[t]he standard essentially is whether the movant has made specific factual

allegations that, if true, state a claim on which relief could be granted.” Withers, 638 F.3d

at 1062. Here, pursuant to Roe v. Flores-Ortega, 528 U.S. 470 (2000), United States v.

Sandoval-Lopez, 409 F.3d 1192 (9th Cir. 2005) and Garza v. Idaho, 139 S. Ct. 738 (2019),

the Court held an evidentiary hearing to determine whether or not Castillo told Murdoch

to appeal or reasonably demonstrated to Murdoch that she was interested in appealing.


MEMORANDUM DECISION AND ORDER - 8
        Case 4:18-cr-00068-DCN Document 45 Filed 09/17/20 Page 9 of 15




       2. Ineffective Assistance of Counsel

       The well-established two-prong test for evaluating ineffective assistance of counsel

claims is deficient performance and resulting prejudice. See Strickland v. Washington, 466

U.S. 668 (1984). There is a strong presumption that counsel’s performance falls “within

the wide range of reasonable professional assistance.” Id. at 689. However, an attorney’s

failure to file a notice of appeal despite a defendant’s specific instructions to do so

constitutes deficient performance, and the lost chance to appeal constitutes prejudice,

regardless of whether the appeal would have been successful. Sandoval–Lopez, 409 F.3d

at 1196–98; see also Peguero v. United States, 526 U.S. 23, 28 (1999) (“[W]hen counsel

fails to file a requested appeal, a defendant is entitled to [a new] appeal without showing

that his appeal would likely have had merit.”). Failure to file an appeal specifically

requested by a defendant constitutes deficient performance because a defendant “who

instructs counsel to initiate an appeal reasonably relies upon counsel to file the necessary

notice. Counsel’s failure to do so cannot be considered a strategic decision; filing a notice

of appeal is a purely ministerial task, and the failure to file reflects inattention to the

defendant’s wishes.” Flores-Ortega, 528 U.S. at 477. At the other end of the spectrum, “a

defendant who explicitly tells his attorney not to file an appeal plainly cannot later

complain that, by following his instructions, his counsel performed deficiently.” Id. (citing

Jones v. Barnes, 463 U.S. 745, 751 (1983)).

       Where a defendant neither instructs counsel to file an appeal, nor asks that an appeal

not be taken, the court must consider whether counsel in fact consulted with the defendant

about an appeal. The Supreme Court employs the term “consult” to convey “a specific


MEMORANDUM DECISION AND ORDER - 9
       Case 4:18-cr-00068-DCN Document 45 Filed 09/17/20 Page 10 of 15




meaning—advising the defendant about the advantages and disadvantages of taking an

appeal, and making a reasonable effort to discovery the defendant’s wishes.” Flores-

Ortega, 528 U.S. at 478. If counsel has consulted with the defendant, counsel performs in

a professionally unreasonable manner only by failing to follow the defendant’s express

instructions with respect to an appeal. Id. If counsel has not consulted with the defendant,

the court must in turn ask a second, and subsidiary, question: whether counsel’s failure to

consult with the defendant itself constitutes deficient performance. Id.

       Although it noted that it is the better practice for counsel to always consult with a

defendant about the possibility of an appeal, the Supreme Court rejected the contention that

counsel’s failure to consult with the defendant is always constitutionally deficient

representation. Id. at 479. Instead, counsel has a constitutionally imposed duty to consult

with the defendant about an appeal “when there is reason to think either (1) that a rational

defendant would want to appeal (for example, because there are nonfrivolous grounds for

appeal), or (2) that this particular defendant reasonably demonstrated to counsel that he

was interested in appealing.” Id.

       In deciding whether counsel has a constitutionally imposed duty to consult with a

client regarding an appeal, courts must take into account all of the information counsel

knew or should have known. Id. at 480. The court must consider factors such as whether

the sentence followed a guilty plea—indicating the defendant no longer wished to pursue

judicial proceedings—as well as “whether the defendant received the sentence bargained

for as a part of the plea[.]” Id. A court may properly determine whether a particular

defendant sufficiently demonstrated to counsel an interest in an appeal “only by


MEMORANDUM DECISION AND ORDER - 10
         Case 4:18-cr-00068-DCN Document 45 Filed 09/17/20 Page 11 of 15




considering all relevant factors.” Id. However, “in the vast majority of cases,” it is expected

that court’s evaluating the reasonableness of counsel’s performance will find “that counsel

had a duty to consult with the defendant about an appeal.” Id. at 481.

                                         V.      ANALYSIS

        Here, the Court finds that Castillo expressly told Murdoch to file an appeal. Castillo

testified that she told Murdoch twice in voicemails that she wanted him to file an appeal,

and Murdoch could not conclusively refute this contention. However, even if Castillo did

not explicitly tell Murdoch to file an appeal in her messages, or if Murdoch missed such

messages, the Court also finds Castillo reasonably demonstrated to Murdoch that she was

interested in filing an appeal, triggering Murdoch’s duty to consult.

        In this case, the first element of Flores-Ortega is not at issue. That is, the Court need

not address whether a rational defendant would want to appeal because Castillo specifically

waived her right to appeal (except for under very limited grounds not applicable here) in

her plea agreement.4 4:18-cr-00068-DCN, Dkt. 20, at 10. Castillo also received a below-

guidelines sentence. Under such circumstances, Murdoch could reasonably conclude that

a rational defendant in Castillo’s position would not want to appeal the sentence. The issue

is thus whether Castillo reasonably demonstrated to Murdoch that she was interested in

appealing. If she did, the Court must also consider whether there is a reasonable probability

that, but for Murdoch’s failure to consult with her about an appeal, Castillo would have

timely appealed. Id. at 484. If Murdoch’s conduct deprived Castillo of an appeal that she


4
 Notwithstanding the appeal waiver, the plea agreement retained Castillo’s right to file a 28 U.S.C. §
2255 motion alleging ineffective assistance of counsel. Id.


MEMORANDUM DECISION AND ORDER - 11
        Case 4:18-cr-00068-DCN Document 45 Filed 09/17/20 Page 12 of 15




would have otherwise taken, then Castillo has made out a successful ineffective assistance

of counsel claim entitling her to an appeal, regardless of the merits of her underlying

appeal. Id.

       The Court finds it credible that Castillo attempted to communicate to Murdoch—

both through voicemails and through Crossley—that she was interested in appealing her

sentence. However, it appears that Murdoch either did not receive Castillo’s messages or

could not file an appeal based on his call with Crossley without first talking to Castillo.

The question then is whether Castillo reasonably demonstrated her interest in appealing.

On the one hand, Strickland requires that counsel’s performance be measured with

deference. Can counsel be held responsible for a request he did not know had been made?

On the other hand, where counsel represents a client who has recently been sentenced to

over ten years, and who verbalized at least a potential interest in appealing within minutes

of sentencing and again through multiple messages and a friend’s phone call, is counsel

duty-bound to make certain that he follows up with his client before the appeal period

expires? Here, a number of facts persuade the Court both that Castillo reasonably

demonstrated her interest in appealing, triggering a duty to further consult with Castillo

regarding her desire to appeal, and that she would have appealed absent Murdoch’s failure

to return her phone calls. Id. at 478.

       First, the Court credits Murdoch’s statement that he does not remember Castillo

leaving any messages requesting that he file an appeal. However, Murdoch could not deny

that Castillo left messages and did not testify about whether or not he generally receives

all client messages. Given that Murdoch could not entirely dispute the possibility that


MEMORANDUM DECISION AND ORDER - 12
          Case 4:18-cr-00068-DCN Document 45 Filed 09/17/20 Page 13 of 15




Castillo left messages requesting an appeal, the Court gives deference to Castillo’s version

of what occurred.

       Second, Murdoch testified that he spoke to several of Castillo’s family and friends

prior to sentencing, but could not recall the name “Shandy Crossley,” and did not recall

speaking to Crossley after Castillo’s sentencing. However, Crossley testified credibly that

she spoke to Murdoch and told him Castillo was interested in filing an appeal. Crossley

also testified that Murdoch advised her that Castillo could not file an appeal because she

had signed an appeal waiver in her plea agreement. Crossley’s specific recall of

information Murdoch purportedly told her lends weight to both Castillo’s claim that she

attempted to communicate her desire to appeal to Murdoch through Crossley, and to

Crossley’s allegation that she informed Murdoch, on Castillo’s behalf, that Castillo was

interested in appealing. Although the Court does not find that Murdoch was required to file

an appeal simply because of his conversation with Crossley, the phone call should have at

least alerted Murdoch that he should contact Castillo to further discuss her desire to file an

appeal.

       Third, the Court finds the timing of Castillo’s communications regarding her interest

in filing an appeal to be significant. At the evidentiary hearing on this matter, Castillo

testified that she verbally lamented to Murdoch, “what would we file an appeal on,” within

minutes of her sentencing. Although Castillo also confirmed during hearing that such

statement was not a request that Murdoch file an appeal but was instead her simply thinking

out loud after being shaken up by her long sentence, this statement should have amplified

Murdoch’s attention to Castillo following sentencing. That Castillo left voice messages for


MEMORANDUM DECISION AND ORDER - 13
       Case 4:18-cr-00068-DCN Document 45 Filed 09/17/20 Page 14 of 15




Murdoch three times shortly after this statement, and also had Crossley contact Murdoch

twice within her appeal period, further supports the Court’s conclusion that Castillo

reasonably demonstrated to Murdoch that she wanted to file an appeal, triggering

Murdoch’s duty to consult.

       Under Flores-Ortega, the Court must consider that Castillo pled guilty, signed an

appeal waiver, and received a below-guidelines sentence, but it must also look at the

totality of what counsel knew or should have known. That Castillo immediately questioned

whether there were grounds for an appeal following sentencing should have alerted

Murdoch to his client’s interest in pursuing an appeal. Castillo’s three voice messages

asking him to call her back (two of which specifically stated she wanted to file an appeal),

Crossley’s message asking him to call Castillo, and Crossley’s phone call with Murdoch

informing him that Castillo wanted to file an appeal, each weigh in favor of the Court’s

finding that Castillo reasonably demonstrated her interest in pursuing an appeal. Murdoch

thus had a constitutionally imposed duty to consult with Castillo about an appeal. Id. at

480. Because he failed to do so, and because of her repeated messages and attempts to

reach Murdoch to file an appeal—both on her own and through a third party—the Court is

satisfied that Castillo would have appealed absent such failure. Castillo has met her burden

of establishing ineffective assistance of counsel.

                                      VI.    ORDER

       NOW, THEREFORE, IT IS HEREBY ORDERED:

       1. Petitioner’s Motion to Take Additional Evidence (Dkt. 8) is MOOT and

          therefore DENIED;


MEMORANDUM DECISION AND ORDER - 14
     Case 4:18-cr-00068-DCN Document 45 Filed 09/17/20 Page 15 of 15




     2. Petitioner’s Motion under 28 U.S.C. § 2255 (Dkt. 1) in this case and (Dkt. 44)

        in Castillo’s criminal case, 4:18-cr-00068-DCN, is GRANTED;

     3. The Court will vacate the judgment (Dkt. 37) filed in Castillo’s criminal case,

        4:18-cr-00068-DCN, on February 25, 2019, and will re-enter the exact same

        judgment as a new judgment;

     4. Petitioner’s § 2255 counsel, Richard Hearn, shall file a notice of appeal in

        the criminal case, 4:18-cr-00068-DCN, within fourteen (14) days of the entry of

        the new judgment;

     5. Upon filing the notice of appeal, Hearn shall confirm with the Court that

        the notice of appeal has been filed and shall also advise the Court as to

        whether he will represent Castillo in her direct appeal;

     6. If Hearn advises the Court that he will not represent Castillo in her direct

        appeal, the Court will appoint Castillo new counsel.


                                               DATED: September 17, 2020


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 15
